Opinion by
Simpson, C.:
This was an action in replevin to recover possession of certain personal property by a chattel mortgagee. The plaintiff below, being dissatisfied with the verdict of the jury and the judgment, brings the case here for review. A motion to dismiss the petition in error and ease made has been filed, because the record does not contain all of the evidence offered at the trial. In view of another question, we do not deem the disposition of this motion necessary. The record affirmatively shows that the motion for a new trial was overruled pro forma. This is grievous error, as will be seen from the cases of Nesbit v. Hines, 17 Kas. 316; City of Atchison v. Byrnes, 22 id. 65; Clark v. Imbrie, 25 id. 424; The State v. Bridges, 29 id. 138; M. A. & B. Rld. Co. v. Keeler, 32 id. 163; Insurance Co. v. Neff, 43 id. 457; The State v. Summers, 44 id. 637.
For the error of the court in overruling the motion for a new trial pro forma, we recommend that the judgment be reversed, and a new trial granted.
By the Court: It is so ordered.
All the Justices concurring.